DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from JP2020-127585, filed on 7/28/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US PGPub 2008/0275661, Yang hereinafter). 
	Regarding claim 1, Yang discloses an exposing apparatus for exposing a substrate so as to transfer a pattern formed on an original to the substrate by using exposure light from a light source (Fig. 44, paras. [0094], [0178]-[0191], the microlithography system 1510 exposes a pattern of a reticle 1512 on a substrate 1522), comprising: 

a driving unit configured to drive the substrate stage, the driving unit including a plurality of actuators each configured to apply a thrust to the substrate stage in respective orientations different from each other (Figs. 1, 44, paras. [0015], [0094], [0096], [0097], [0099]-[0104], [0111], [0116], stage 102, 104 include actuators 1015a-1015d arranged at different locations that provide forces to drive the stage); and 
a controller configured to control the driving unit to cause the substrate stage to move in a scanning direction when exposing each of a plurality of shot regions on the substrate (Figs. 1, 6, 16, 19, 44, paras. [0117], [0121], [0135], [0178], [0181]-[0182], a system controller 1530 controls wafer table controller 1540, which controls the wafer-table actuators, to drive the wafer stage while performing scanning exposure for the shots of the wafer), and to cause each of the plurality of actuators to apply the thrust to the substrate stage in at least a part of time duration of each movement in the scanning direction (Figs. 1, 6, 17-19, 24, 44, paras. [0097], [0100]-[0104], [0116]-[0118], [0135], the combined motive forces generated by actuators 1015a-1015d displacement movable member 1014 to accelerate the movable member in the scanning direction).  
Regarding claim 2, Yang discloses wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with an acceleration profile generated such that an acceleration in the scanning direction is varied from a positive value in a section to 0 at a predetermined time, and is then varied to a negative value in a section from 0 at the predetermined time when each of a part of 
Regarding claim 3, Yang discloses wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed (Fig. 6, paras. [0038], [0097], [0100], [0106], [0116], [0117], [0121], [0135], the movable member is scanned as controlled by actuators, and the scanning motion has an acceleration profile varying from a positive value to 0 and varying from 0 to a negative value over time). 
Regarding claim 4, Yang discloses wherein the controller generates the acceleration profile when exposing each of the plurality of shot regions from a differentiable function with respect to time (paras. [0015], [0117], [0135]-[0136], the acceleration of the movable member is arranged to correspond to a movable member trajectory having a desired velocity including sections of constant velocity). 
Regarding claim 5, Yang discloses wherein the controller generates a thrust profile of each of the plurality of actuators based on an acceleration command value generated from the acceleration profile when exposing each of the plurality of shot regions (Figs. 1, 6, paras. [0015], [0100], [0116]-[0118], [0135], the force commands are applied to the actuators to produce the acceleration and velocity sections of the predetermined trajectory, and the combined motive forces generated by the actuators displace the movable member of the stage during shot exposures).
Regarding claim 6, Yang discloses wherein the controller generates the thrust profile of each of the plurality of actuators when exposing each of the plurality of shot regions from a differentiable function with respect to time (paras. [0015], [0117]-[0120], [0135]-[0136], the force commands are applied to the actuators to produce the acceleration sections that correspond to a velocity trajectory having sections of constant velocity).
Regarding claim 7, Yang discloses wherein in the controller controls the driving unit such that each of the plurality of actuators applies the thrust to the substrate stage at the predetermined time (Figs. 1 and 6, paras. [0015], [0100], [0116]-[0118], [0135], the force commands are applied to the actuators, and the combined motive forces of the actuators produce the acceleration and velocity sections of the predetermined trajectory to control the movement of movable member).
Regarding claim 8, Yang discloses wherein the controller controls the driving unit such that each of the plurality of actuators applies the thrust to the substrate stage at any time of each movement in the scanning direction (Figs. 1 and 6, paras. [0015], [0100], [0116]-[0118], [0135], the force commands are applied to the actuators, and the combined motive forces of the actuators produce the acceleration and velocity sections of the predetermined trajectory to control the movement of movable member).
Regarding claim 10, Yang discloses wherein each of the plurality of actuators is an electromagnet actuator (Fig. 1, paras. [0030], [0106], [0106], [0149]-[0150], [0189], the actuators 1015a-1015d are electromagnetic actuators). 
Regarding claim 11, Yang discloses a method for manufacturing an article (Figs. 44-46, paras. [0192]-[0195], semiconductor devices are fabricated), comprising:
exposing the substrate by using the exposing apparatus according to claim 1 (see claim 1 rejection above, Figs. 1, 44-46, paras. [0178]-[0195], the substrate 1522 is exposed in a microlithography system 1510);
developing the exposed substrate (Figs. 44-46, para. [0194], the exposed wafer is developed); and
processing the developed substrate to manufacture an article (Figs. 44-46, paras. [0192]-[0195], the developed wafer is further processed with semiconductor manufacturing steps to produce a functioning semiconductor device). 
Regarding claim 12, Yang discloses a method for exposing a substrate so as to transfer a pattern formed on an original to the substrate by using exposure light from a light source in an exposing apparatus (Fig. 44, paras. [0094], [0178]-[0191], the microlithography system 1510 exposes a pattern of a reticle 1512 on a substrate 1522) including a substrate stage on which the substrate is mounted (Figs. 1, 44, paras. [0094], [0101]-[0104], [0150], [0179]-[0182], [0188]-[0190], stage 102, 104 is a wafer stage that supports a wafer), and a driving unit having a plurality of actuators each configured to apply a thrust to the substrate stage in respective orientations different from each other (Figs. 1, 44, paras. [0015], [0094], [0096], [0097], [0099]-[0104], [0111], [0116], stage 102, 104 include actuators 1015a-1015d arranged at different locations that provide forces to drive the movable member of the stage), comprising:
controlling the driving unit to cause the substrate stage to move in the scanning direction when exposing each of a plurality of shot regions on the substrate (Figs. 1, 6, 16, 19, 44, paras. [0117], [0121], [0135], [0178], [0181]-[0182], a system controller 1530 controls wafer table controller 1540, which controls the wafer-table actuators, to drive the wafer stage while performing scanning exposure for the shots of the wafer), and to cause each of the plurality of actuators to apply the thrust to the substrate stage in at least a part of time duration of each movement in the scanning direction (Figs. 1, 6, 17-19, 24, 44, paras. [0097], [0100]-[0104], [0116]-[0118], [0135], the combined motive forces generated by actuators 1015a-1015d displacement movable member 1014 to accelerate the movable member in the scanning direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of De Groot et al. (US PGPub 2018/0356738, De Groot hereinafter). 
Regarding claim 9, Yang discloses wherein the plurality of actuators includes a first actuator configured to apply a first thrust to the substrate stage, and a second actuator configured to apply a second thrust to the substrate stage (Fig. 1, 44, paras. [0015], [0094], [0096], [0097], [0099]-[0104], [0111], [0116], stage 102, 104 include actuators 1015a-1015d arranged at different locations that provide forces to drive the stage), and wherein the controller controls the driving unit to apply both of the first thrust and the second thrust to the substrate stage in the at least a part of time duration (Figs. 1 and 6, paras. [0015], [0100], [0116]-[0118], [0135], the force commands are applied to the actuators, and the combined motive forces of the actuators produce the predetermined trajectory to control the movement of movable member). However, Yang does not appear to explicitly describe wherein the first actuator is configured to apply a first thrust having a positive orientation in the scanning direction to the substrate stage, and the second actuator configured to apply a second thrust having a negative orientation in the scanning direction to the substrate stage. 
De Groot discloses wherein the first actuator is configured to apply a first thrust having a positive orientation in the scanning direction to the substrate stage, and the second actuator configured to apply a second thrust having a negative orientation in the scanning direction to the substrate stage (Figs. 2-5, paras. [0039], [0040]-[0055], [0057], [0062]-[0068], [0070], actuators are arranged on either side of the stage 1, with some actuators providing actuation forces in positive directions and other actuators providing actuation forces in negative directions in relation to the scanning direction), and
wherein the controller controls the driving unit to apply both of the first thrust and the second thrust to the substrate stage in the at least a part of time duration (Figs. 2-5, paras. [0050]-[0051], for example, the support 1 is moved in the negative x-direction by simultaneously actuating first actuator 3 with force F1 and fourth actuator 6 with force F4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first actuator is configured to apply a first thrust having a positive orientation in the scanning direction to the substrate stage, and the second actuator configured to apply a second thrust having a negative orientation in the scanning direction to the substrate stage as taught by De Groot as the actuator configuration in the exposing apparatus as taught by Yang since including wherein the first actuator is configured to apply a first thrust having a positive orientation in the scanning direction to the substrate stage, and the second actuator configured to apply a second thrust having a negative orientation in the scanning direction to the substrate stage is commonly used to increase exposure throughput using an actuator assembly capable of fast acceleration and deceleration through efficient actuator force applications (De Groot, paras. [0009]-[0010], [0036]-[0037], [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882